Citation Nr: 0704454	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-17 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The rating decision granted 
service connection for migraines and assigned a 10 percent 
disability rating effective March 12, 2004, continued a 30 
percent disability rating for service-connected PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2006, the veteran submitted additional information 
which included a letter from the Social Security 
Administration regarding his Social Security disability 
benefits.  He requested that VA obtain the Social Security 
records.  Decisions of the Social Security Administration and 
any evidence underlying the decisions are not associated with 
the claims folder.  VA has a duty to acquire both the Social 
Security Administration decision, and the supporting medical 
records pertinent to a claim.  38 U.S.C. § 5103A(b)(1), (2) 
(West 2002); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The veteran's last VA examinations for PTSD and migraine 
headaches were in April 2004.  Since then, the veteran's VA 
treatment records indicate that his disabilities have 
worsened.  

Specifically, in January 2005, the veteran presented to the 
VAMC with complaints of a severe headache and increased 
irritability.

Among the recently received evidence is a report of VA 
hospitalization for treatment of PTSD in May and June 2006.  
This report shows a worsening of PTSD inasmuch as the GAF was 
41, whereas the previous GAF was 51, and the veteran was 
described as not employable.

The veteran is entitled to a new VA examination where there 
is evidence, including his statements, that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  Given the VAMC records 
showing that his disabilities have worsened, new examinations 
are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain the veteran's 
complete Social Security records, 
including all decisions and any medical 
records relied upon in making those 
decisions.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.

3.  The veteran should undergo a VA neurological 
examination to determine the current severity of 
his migraines.  The claims folder must be made 
available to the examiner for review.  All 
necessary studies and tests deemed appropriate 
should be accomplished.  The current manifestations 
of the veteran's headaches should be fully 
described by the doctor.  The doctor should detail 
the nature, frequency, and duration of the 
headaches, including frequency and duration of 
actual "prostrating" attacks.  The doctor must also 
discuss what effects, if any, migraines have on the 
veteran's working and earnings ability. 

4.  Adjudicate the claim. If it is not fully 
granted, issue a supplemental statement of the 
case. Then return the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

